Citation Nr: 1724442	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  15-32 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for nerve damage to the left side of face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to April 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In April 2017, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The RO has adjudicated this claim as entitlement to service connection for limited motion of temporomandibular articulation.  However, the Veteran has clarified in his testimony that he is seeking service connection, not for a jaw condition, but rather for a left-sided facial nerve injury.  The recharacterization of the issue, as shown on the title page, is needed to best reflect the broader scope intended by the Veteran, as shown by his Board hearing testimony and the developed evidence.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran asserts that he suffered nerve damage to the left side of his face from head trauma sustained in service.  Service treatment records do not reflect complaints or treatment for any head or facial trauma.  

The Veteran has reported that during service, his ship passed through a storm causing him to hit his head and sustained a very brief loss of consciousness.  He testified to being "tossed around like a rag doll" during this storm, which he has described as a typhoon.  Although there is no record of these events, the Board finds no reason to doubt the Veteran's general report of having hit his head due to the ship's movements when passing through a storm.

Nonetheless, there is no competent evidence in the record showing that the Veteran currently suffers from residuals of that injury, specifically which manifests as facial nerve damage.  The Veteran has reported that in 1961 or 1962, he was told by a physician that he had severed a nerve in his cochlear.  He also has indicated that he has experienced hearing loss and hearing distortion in his left ear since the reported head injury in service.

The Veteran is currently service-connected for bilateral sensorineural hearing loss and tinnitus as a result of in-service noise exposure, as opposed to any specific head trauma.  [He is also service-connected for headaches, but they were not service-connected specifically as a residual of any acute head or face trauma in service].  He has alternatively suggested that he may have left-sided facial nerve damage associated with these service-connected disabilities.  

A medical opinion is needed to ascertain whether the Veteran current has a disability manifested as left-sided facial nerve damage as a result of his reported in-service incident.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran at his current address and ask him to provide, or provide authorization for VA to obtain, medical records from healthcare providers who have treated him for nerve damage to his face.  After securing any necessary authorization from the Veteran, all non-duplicative treatment records are to be obtained.  If these records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed facial nerve damage.  The claims file, AND A COPY OF THIS REMAND, must be made available to the reviewing examiner.  

a) The reviewing examiner is to identify any left-sided facial nerve damage found to be present or left ear nerve damage-other than sensorineural hearing loss.  

b) For any left-sided facial nerve damage found to be present on examination, the examiner is also to indicate whether it is at least as likely as not that such condition had onset in service or is otherwise related to service, to include as a result of reported head trauma therein.  

c) For any left-sided facial nerve damage found to be present on examination, the examiner is also to indicate whether it is at least as likely as not that such condition is either caused by or aggravated by the service-connected hearing loss or tinnitus disabilities.

The examiner should note that in answering this question, two opinions are required: one for proximate causation and a second for aggravation.  The term "aggravation" means a chronic worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should establish a baseline level of severity of the facial nerve damage prior to aggravation by the hearing loss and/or tinnitus.

A fully articulated rationale must be provided for all opinions expressed.  If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state why this is so.

3.  Thereafter, review the claims file and readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals
